[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________            FILED
                                                     U.S. COURT OF APPEALS
                                  No. 11-12691         ELEVENTH CIRCUIT
                              Non-Argument Calendar        JAN 23, 2012
                            ________________________        JOHN LEY
                                                             CLERK
                   D.C. Docket No. 8:10-cr-00348-JSM-TGW-1

UNITED STATES OF AMERICA,

l                                                                Plaintiff-Appellee,

                                       versus

BASILLIO ALVARDO,
a.k.a. Basillio Alvarado,


lllllllllllllllllllllllllllllllllllllll                        l Defendant-Appellant.
                                      ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (January 23, 2012)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Basillio Alvardo appeals his sentence of 420 months of imprisonment for
possession with intent to distribute methamphetamine, possession of a firearm in

furtherance of a drug trafficking crime, and possession of a firearm and

ammunition by a felon. Alvardo argues his sentence was procedurally

unreasonable. 18 U.S.C. § 3553(c). We affirm.

      Section 3553(c) requires that the district court state its reasons for imposing

a particular sentence. Id. The district court satisfies section 3553(c) if it states

that it “has considered the parties’ arguments and has a reasoned basis” for its

conclusion. Rita v. United States, 551 U.S. 338, 356, 127 S. Ct. 2456, 2468

(2007); United States v. Docampo, 573 F.3d 1091, 1100 (11th Cir. 2009). A brief

explanation is sufficient, particularly when the arguments made are “conceptually

simple.” Rita, 551 U.S. at 356, 127 S. Ct. at 2468.

      The explanation provided by the district court, “though brief, was legally

sufficient.” Id. Alvardo argued briefly for a downward variance, but he admitted

that he had a lengthy criminal history and a history of substance abuse. The

district court acknowledged that Alvardo had “made a statement” and then

explained that it had “reviewed the presentence report and considered the advisory

guidelines and the factors of 18 USC, Section 3553” and determined that a

sentence of 420 months of imprisonment within the guideline range was

“sufficient but not greater than necessary to comply with the statutory purposes of

                                           2
sentencing.”

      We AFFIRM Alvardo’s sentence.




                                      3